United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
BOSTON MEDICAL CENTER, Boston, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John L. Whitehouse, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0777
Issued: January 3, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 8, 2016 appellant, through counsel, filed a timely appeal of a February 4, 2016
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board.
20 C.F.R. § 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board.
Id. An attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor,
subject to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of
fees to a representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish a concussion causally
related to an accepted March 17, 2015 employment incident.
FACTUAL HISTORY
On March 18, 2015 appellant, then a 47-year-old investigator, filed a traumatic injury
claim (Form CA-1) alleging that on March 17, 2015 he sustained a severe concussion, dizziness,
confusion, and injuries to his neck, back, and left eye as a result of boxes falling on his head and
neck at work. He indicated that two boxes fell from a bookcase onto his head and neck and
caused him to fall forward onto his face. Appellant stopped work on March 17, 2015.
Appellant’s coworker provided a witness statement dated March 17, 2015. He stated that
he was in appellant’s office that day at approximately 8:00 a.m., looking at wall jacks for
computer connections when two boxes fell from the top of a bookcase and landed on appellant’s
head and shoulder area forcing appellant to fall to the floor. The coworker noted that appellant
declined assistance, but he informed appellant that he would report the incident to appellant’s
supervisor.
Appellant was treated at urgent care by Dr. Stephan Gaehde, a Board-certified internist.
In a March 17, 2015 note, Dr. Gaehde related that appellant was at work that day when he bent
over and hit his head on the bottom of a shelf, causing files and books to fall on the back of his
head. Appellant complained of left-sided head pain, feeling nauseated, and confusion. Upon
examination, Dr. Gaehde observed a pink oval, around a 15-millimeter size contusion above
appellant’s left eyebrow and swelling over his left forehead. He opined that appellant sustained a
head trauma with fall and elevated blood pressure.
Dr. Glenn Nuttall, a Board-certified internist, also treated appellant and, in a March 17,
2015 note, described that appellant was at work that day when a bookshelf fell on his head.
Upon examination, he observed erythema and swelling over the left forehead and supple, full
range of motion of the neck. Neurologic examination demonstrated clear speech and intact
sensation of the upper and lower extremities. Dr. Nuttall indicated that appellant sustained a
concussion. He recommended a computerized tomography (CT) scan.
A March 17, 2015 CT scan report of the brain by Dr. Joan Cheng, a Board-certified
diagnostic radiologist, revealed no acute intracranial abnormality and mild soft tissue swelling
overlying the left supraorbital region without evidence of underlying fracture.
In a March 17, 2015 work status note, a physician with an illegible signature noted that
appellant was examined in urgent care on that day and would be out of work until
March 23, 2015.
Appellant underwent a CT head scan from Dr. Wesley Rosario-Medina, a Board-certified
diagnostic radiologist, who indicated, in a March 18, 2015 report, that he saw no abnormal brain
attenuation and no evidence of bleeding, mass effect, or fluid collection. Dr. Rosario-Medina
concluded that there was no acute abnormality.

2

Dr. Glenn A. Tucker, a Board-certified internist, began to treat appellant and reported on
March 19, 2015 that appellant would not be released to return to work until his examination on
March 23, 2015.
In a March 23, 2015 report, Dr. Tucker related that on March 17, 2015 appellant was at
work when boxes fell on his head and back. He related that appellant experienced vomiting and
was treated at occupational health. Appellant went home for a day, but went to urgent care when
he started vomiting again. Dr. Tucker reviewed appellant’s history and conducted an
examination. He opined that appellant had a cerebral laceration and contusion, without mention
of open intracranial wound, with concussion. Dr. Tucker reported that appellant’s continued
fatigue and poor short-term memory were concerning. He recommended a magnetic resonance
imaging (MRI) scan.
Dr. Tucker provided a March 23, 2015 letter, which mentioned that he examined
appellant that day and observed that appellant had fatigue and short-term memory loss from the
prior week’s accident. He reported that appellant was not able to return to work until further
evaluation.
In a March 24, 2015 MRI scan report, Dr. Rosario-Medina noted a history of concussion,
trouble remembering, headache, and blurry left eye. He reported a normal examination study.
Appellant continued to be treated by Dr. Tucker. In records dated April 7 and 14, 2015,
Dr. Tucker indicated that appellant was seen for follow up after a head injury at work. He
related appellant’s current complaints of daily headaches, poor memory, delayed processing of
information, and difficulty completing tasks. Dr. Tucker discussed appellant’s history and
provided examination findings. He diagnosed other and unspecified cerebral laceration and
contusion, without mention of open intracranial wound, with concussion. Dr. Tucker explained
that he agreed with the diagnosis of concussion, even though the CT and MRI scan did not show
it. He indicated that appellant had continued symptoms relating to the head injury sustained at
work. Dr. Tucker also noted that given appellant’s ongoing mental status change, he should have
a neuropsychological evaluation. He advised that appellant was not able to return to work.
By letter dated April 14, 2016, OWCP advised appellant that the evidence submitted was
insufficient to establish his claim. It requested that he submit additional evidence to substantiate
that the March 17, 2015 incident occurred as alleged and to establish that he sustained a
diagnosed condition as a result of the alleged incident. Appellant was afforded 30 days to submit
the additional evidence. A similar letter was also sent to the employing establishment requesting
witness statements from anyone with knowledge of the March 17, 2015 work event.
Appellant filed a claim for wage-loss compensation (Form CA-7) for the period May 12
to 15, 2015.
In an April 23, 2015 outpatient neuropsychological consultation report, Dr. Paul F.
Malloy, a clinical neuropsychologist, examined appellant for cognitive problems subsequent to a
head injury at work. He described the March 17, 2015 employment incident and discussed the
medical treatment appellant received. Dr. Malloy related that appellant’s wife reported a clear
decline in cognitive functioning, increased depression, and apathy following the accident. He

3

indicated that appellant complained of occasional headaches, easy fatigue, and persistent
cognitive difficulties. Dr. Malloy reviewed appellant’s medical history and provided his findings
on examination of cognitive and behavioral functioning. He opined that, given the results of his
examination and description of appellant’s symptoms, appellant had some mild cognitive decline
experienced from the injury. Dr. Malloy reported that appellant’s prognosis for a complete
recovery was good.
Dr. Tucker continued to treat appellant and, in an April 27, 2015 letter, he described the
March 17, 2015 employment incident. He related that appellant was seen in the emergency room
and that his examination was consistent with a severe concussion. Dr. Tucker discussed the
medical treatment that appellant received and noted that head CT and MRI scans did not show
injury. He reported that appellant continued to have impaired cognition and may not return to
work before June 27, 2015. Dr. Tucker opined that appellant had continued memory and
cognitive impairment after sustaining a severe concussion at work.
On May 1, 2015 OWCP received appellant’s response to OWCP’s development letter.
Appellant stated that he suffered a severe concussion on March 17, 2015 and suffered various
issues with his recollection of details, memory, and severe head pressure. He indicated that the
coworker had provided a witness statement to his supervisor. Appellant reiterated that he had
very little recollection regarding the fine details of the injury and did not remember much from
that day. He reported that he remembered that his coworker was in his office helping to move
computers and telephone systems to their new offices down the hall. Appellant was attempting
to get wall jack information off of the wall box located under his desk and when he bent down he
hit a large, black bookcase located behind him. He indicated that this was when things got fuzzy,
but he remembered being on the floor and going to occupational health. Appellant noted that he
had not suffered any similar disabilities or symptoms before the injury and that he had not
sustained any previous head injuries.
A workers’ compensation program specialist at the employing establishment indicated in
a May 12, 2015 letter that the employing establishment was questioning appellant’s entitlement
to workers’ compensation benefits. She asserted that there was nothing in the medical evidence
which offered positive objective diagnostic evidence or findings to support any other diagnosis
associated with the incident that occurred on March 17, 2015 at work.
In a decision dated May 15, 2015, OWCP denied appellant’s claim. It accepted that the
March 17, 2015 incident occurred as alleged. However, OWCP denied appellant’s claim finding
that the medical evidence of record was insufficient to establish that his diagnosed conditions
were causally related to the March 17, 2015 employment incident.
On June 10, 2015 OWCP received appellant’s request for a hearing before an OWCP
hearing representative.
OWCP received hospital emergency records dated March 18, 2015 by Dr. Elyssa A.
Pellish, Board-certified in emergency medicine. Dr. Pellish described the March 17, 2015
incident and related that MRI and CT scans were normal. She reviewed appellant’s history and
provided physical examination findings. Appellant resubmitted Dr. Malloy’s April 23, 2015
report.

4

Appellant submitted reports by Dr. Tucker dated May 12 and June 23, 2015. Dr. Tucker
noted that appellant showed slow improvement, but still had difficulty with completing tasks.
He mentioned that appellant wanted to return to work, but he was unsure if appellant would be
able to perform the tasks. Dr. Tucker reviewed appellant’s history and conducted an
examination. He diagnosed other and unspecified cerebral laceration and contusion, without
mention of open intracranial wound, with concussion unchanged from previous appointment.
Dr. Tucker opined that appellant may need to work with a regular schedule for his remaining
symptoms to improvement. He believed that appellant would not be physically able to return to
the field work of surveillance.
A hearing was held on November 20, 2015. Counsel was present. He described the
March 17, 2015 employment incident and discussed the medical treatment appellant received.
Counsel noted that appellant was initially examined in urgent care for confusion and nausea and
was diagnosed with concussion by Dr. Natal. Dr. Nuttall related that appellant was examined in
the emergency room twice before he was treated by Dr. Tucker. Counsel indicated that
Dr. Tucker diagnosed cerebral laceration and contusion with concussion. He noted that appellant
was examined and diagnosed on three separate occasions with a concussion resulting from the
trauma that was reported to the doctors. Counsel further noted that appellant experienced
symptoms such as nausea, dizziness, neck pain, and vomiting, which were common symptoms
for someone who sustained a concussion. He also asserted that a concussion would not
necessarily show up on a diagnostic examination, which was why appellant’s diagnostic
examinations were normal. Counsel noted that there was only one cause for a concussion, which
was a blow to the head very similar to what happened to appellant on March 17, 2015. He
asserted that the facts and circumstances strongly supported a finding that that there was a direct
connection between the diagnosed concussion and the trauma appellant sustained.
In a December 14, 2015 letter, counsel requested that OWCP consider a December 4,
2015 report by Dr. Tucker that he had enclosed. He described the March 17, 2015 employment
incident and the medical treatment that appellant received. Counsel indicated that OWCP’s
claims examiner demonstrated a lack of understanding of concussions when he denied
appellant’s traumatic injury claim by noting that appellant’s CT and MRI scans examinations
were normal. He asserted that all of the symptoms that appellant exhibited were the result of
head trauma and were recognized as being consistent with a concussion as recognized by the
three physicians that examined appellant. Counsel requested that OWCP refer appellant’s case
to a district medical adviser or second opinion physician in order to determine whether
appellant’s diagnosed conditions were causally related to the accepted head trauma on
March 17, 2015.
Dr. Tucker treated appellant and, in a December 4, 2015 letter, he described that on
March 17, 2015 appellant was struck on the head and upper back when boxes fell on him at
work. He related that appellant was examined by occupational health and taken to urgent care
where he was diagnosed with a concussion. Dr. Tucker noted that he initially examined
appellant on March 23, 2015 for complaints of fatigue and short-term memory loss. He
diagnosed cerebral laceration and contusion with concussion. Dr. Tucker related that he
examined appellant again on April 7, 2015 for complaints of daily headaches, poor memory,
delayed processing of information, difficulty completing tasks, and depression. He again noted
diagnoses of cerebral laceration and contusion with concussion and advised that appellant

5

remained disabled from work. Dr. Tucker opined, to a reasonable degree of medical certainty,
that appellant’s concussion was directly related to the trauma on March 17, 2015. He related that
appellant had no history of a head trauma until he was struck on the head by falling boxes on
March 17, 2015. Dr. Tucker noted that since then appellant suffered multiple symptoms,
including head and neck pain, nausea, dizziness, swelling, vomiting, confusion, fatigue, shortterm memory loss, and depression, which were all symptoms of a concussion. He further noted
that appellant was diagnosed with a concussion within hours of the March 17, 2015 incident and
that there was no other reported incident or event which would account for appellant’s diagnosis.
By letter dated December 22, 2015, an employing establishment official commented on
the hearing transcript and asserted that the May 15, 2015 denial decision should be affirmed.
She alleged that there was insufficient evidence to support that appellant sustained any diagnosed
condition causally related to the March 17, 2015 incident. The employing establishment official
also noted that appellant provided various accounts regarding what exactly had occurred on
March 17, 2015 and that he had initially refused medical treatment at urgent care. The
employing establishment submitted various e-mails between appellant and his supervisor
regarding his claim for workers’ compensation and screenshots of postings and comments from
appellant’s social media page.
By decision dated February 4, 2016, an OWCP hearing representative affirmed the
May 15, 2015 decision in part and modified it in part. She determined that the evidence was
sufficient to establish a causal relationship between appellant’s diagnosed forehead contusion
and the March 17, 2015 employment incident and remanded the case for OWCP to accept the
claim for contusion of the left forehead. The hearing representative also found that the evidence
failed to establish that appellant’s concussion was causally related to the March 17, 2015
employment incident.3
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence5 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.7
3

The record reveals that on March 9, 2016 OWCP issued a decision accepting appellant’s claim for left forehead
contusion.
4
5

Supra note 2.
J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

6

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

7

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.8 Second, the employee must submit
evidence, generally only in the form of probative medical evidence, to establish that the
employment incident caused a personal injury.9 An employee may establish that the
employment incident occurred as alleged, but fail to show that his or her disability or condition
relates to the employment incident.10
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence.11 The opinion of the physician must be
based on a complete factual and medical background of the employee, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by
the employee.12 The weight of the medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested, and the medical rationale expressed
in support of the physician’s opinion.13
While the claimant has the burden to establish entitlement to compensation, OWCP
shares responsibility in the development of the evidence and to see that justice is done.14
ANALYSIS
Appellant alleged that on March 17, 2015 he sustained a concussion and injuries to his
neck, back, and left eye in the performance of duty. OWCP accepted that the employment
incident occurred as alleged and that appellant sustained a contusion of the forehead. It denied
appellant’s claim finding the medical evidence of record insufficient to establish that his
concussion was causally related to the March 17, 2015 employment incident
The Board finds that this case is not in posture for decision.
Appellant submitted various reports and letters by Dr. Tucker dated March 19 to
December 4, 2015. In a March 23, 2015 report, Dr. Tucker related that on March 17, 2015
appellant experienced vomiting at work when boxes fell onto his head and back. He provided
physical examination findings and diagnosed cerebral laceration and contusion, without open
8

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

9

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

10

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

11

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 465 (2005).

13

James Mack, 43 ECAB 321 (1991).

14

Donald R. Gervasi, 57 ECAB 281, 286 (2005); Jimmy A. Hammons, 51 ECAB 219 (1999); William J. Cantrell,
34 ECAB 1233, 1237 (1983).

7

intracranial wound, with concussion. Dr. Tucker reported again, in an April 27, 2015 letter, that
appellant had continued memory and cognitive impairment after sustaining a severe concussion
at work. He advised that appellant remain off work. In a December 4, 2015 letter, Dr. Tucker
opined that appellant’s concussion was directly related to the March 17, 2015 trauma. He
explained that appellant had no history of head trauma and that, since the March 1, 2015 work
accident, appellant suffered from multiple symptoms, including head and neck pain, nausea,
dizziness, swelling, vomiting, confusion, fatigue, short-term memory loss, and depression, which
were all symptoms of a concussion. The Board notes that, although these reports do not provide
medical rationale explaining how the accepted employment incident caused or contributed to his
head contusion and concussion, they strongly suggest and support a relationship between the
accepted March 17, 2015 employment incident and appellant’s head injury.15
The Board finds that, while the reports from Dr. Tucker are not completely rationalized,
they are consistent in indicating that appellant sustained a cerebral laceration and contusion with
concussion on March 17, 2015 and are not contradicted by any substantial medical or factual
evidence of record.16 Dr. Tucker’s opinion is also supported by the March 17, 2015 note of
Dr. Gaehde, who described the March 17, 2015 incident and opined that appellant sustained a
head trauma with fall and elevated blood pressure. Although these reports are insufficient to
meet appellant’s burden of proof to establish a claim, they raise an uncontroverted inference
between appellant’s diagnosed head injury and the accepted March 17, 2015 employment
incident, and thus, they are sufficient to require OWCP to further develop the medical
evidence.17
It is well established that proceedings under FECA are not adversarial in nature and
OWCP is not a disinterested arbiter.18 While the claimant has the burden of proof to establish
entitlement to compensation, OWCP shares responsibility in the development of the evidence
and to see that justice is done.19 Thus, the Board will remand the case to OWCP for further
development to obtain a rationalized medical opinion as to whether appellant’s head condition is
causally related to the employment incident and thereafter to issue a de novo decision on whether
he sustained an injury causally related to the March 17, 2015 employment incident, as alleged.
CONCLUSION
The Board finds that this case is not in posture for decision.

15

See L.F., Docket No. 14-1906 (issued August 13, 2015) (the Board determined that reports by a claimant’s
treating physician strongly supported a relationship between the employment incident and diagnosed condition and
remanded the case for OWCP to further develop the medical evidence).
16

See E.J., Docket No. 09-1481 (issued February 19, 2010).

17

Richard E. Simpson, 55 ECAB 490, 500 (2004); John J. Carlone, supra note 9.

18

See Vanessa Young, 56 ECAB 575 (2004).

19

Supra note 14.

8

ORDER
IT IS HEREBY ORDERED THAT the February 4, 2016 merit decision of the Office
of Workers’ Compensation Programs is set aside and the case remanded to OWCP for further
action consistent with this decision of the Board.
Issued: January 3, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

